Citation Nr: 0006668	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-36 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This appeal arose from an October 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for bronchitis.  In November 1997, the veteran 
testified at a personal hearing at the RO.  He and his 
representative were informed through supplemental statements 
of the case issued in December 1997 and December 1998 of the 
continued denial of his claim.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from chronic bronchitis which can be related to his 
period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for chronic bronchitis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

A review of the veteran's service medical records indicated 
that his lungs were within normal limits at the time of the 
induction examination performed in January 1953.  An x-ray of 
the chest was negative.  On April 20 and 28, 1953, he was 
treated for acute bronchitis, organism undetermined.  On 
March 24, 1954, rales in the chest, worse on the right, were 
noted.  No diagnosis was provided.  The April 1955 separation 
was examination was normal and a chest x-ray was negative.

The veteran was examined by VA in September 1968.  The 
physical examination was within normal limits and a chest x-
ray was negative.

The veteran was seen by VA in October 1995.  He stated that 
he had had bronchitis in 1953 in service and that he was 
trying to get it service-connected.  He complained of 
occasional shortness of breath, which had begun two months 
before.  He was noted to be a chronic smoker.  The 
examination of his lungs noted scattered rhonchi and 
expiratory wheezes.  A chest x-ray showed no infiltrate.  The 
diagnosis was bronchitis.

The veteran was also seen for the first time by a private 
physician on November 4, 1997.  Pulmonary function tests 
showed moderate airflow obstruction, with no response to 
inhaled bronchodilators.  The diagnosis was bronchitis.

In November 1997, the veteran testified at a personal hearing 
at the RO.  He stated that ever since his bronchitis in 
service, he had felt fatigued and tired, and had experienced 
shortness of breath with exercise.  He stated that his 
trouble breathing had recurred in service, but he never 
sought treatment after the initial diagnosis in 1953.  He 
admitted that he had sought no treatment for bronchitis 
between 1955 and 1995.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

In the instant case, it is noted that the veteran was 
diagnosed with bronchitis in service.  Therefore, the 
evidence shows the presence of a disease in service, thus 
satisfying one element of the Caluza test for well 
groundedness.  The veteran is also currently diagnosed as 
suffering from bronchitis; therefore, a current disability 
also exists.  However, there is no evidence of any link 
between the episode of bronchitis experienced in service and 
the post-service bronchitis, which was not diagnosed until 
1995, forty years following his separation.  Furthermore, it 
is found that the evidence in this case does not suggest that 
a "chronic" condition developed in service.  The evidence 
indicates that he was treated in 1953 for bronchitis; there 
were no other diagnoses of this condition in service and the 
April 1955 separation examination was within normal limits.  
No further mention was made of any complaints concerning 
bronchitis until 1995.  Therefore, given the silence of the 
records between 1953 and 1995, it cannot be found that a 
chronic condition began in service.  Rather, the bronchitis 
experienced in service was an acute and transitory condition 
which resolved by his discharge and which, in the absence of 
any evidence of a relationship, is unrelated to the 
bronchitis diagnosed many years after service.

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed in service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case indicated that a condition 
(bronchitis) was noted in service.  However, there is no 
objective evidence of continuity of symptomatology following 
service.  In fact, the objective records indicated that, when 
he was seen by VA in October 1995, he reported that his 
symptoms had been present for two months.  Given the lack of 
continuity of symptomatology, there is no need for an opinion 
relating such symptoms to the condition observed in service.  
Therefore, it is concluded that the veteran's claim is not 
well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for bronchitis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

